Title: From Alexander Hamilton to Otho H. Williams, 25 July 1792
From: Hamilton, Alexander
To: Williams, Otho H.



Sir
Treasury DepartmentJuly 25, 1792.

After the receipt of this you will divide your deposits between the Bank of Maryland and the Branch of the Bank of the United States, until the first of October ensuing, and thenceforth deposit the public money wholly in the said Branch. The same vouchers, as hereto-fore, must be taken and forwarded from each.
I am, Sir,   Your Obed Servant.
A Hamilton
P.S. It is at your discretion either to divide between the two Banks the sum each week to be deposited ⟨or⟩ deposit alternately one week with ⟨on⟩e the other with the other.

Otho H. Williams Esqr.
Collr Baltimore.
